Citation Nr: 0102464	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-21 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a thyroid disorder as the result of VA 
examination, hospitalization, or medical treatment. 

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hypercholesterolemia as the result of 
VA examination, hospitalization, or medical treatment.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel

INTRODUCTION

The veteran served on active duty from June 1978 to September 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.

As a notice of disagreement was filed to the denial of the 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for hypercholesterolemia, this issue is addressed in the 
REMAND portion of this decision. 


REMAND

I.  1151 Claim for Thyroid Disorder

In September 1996, the veteran filed a claim for compensation 
for a thyroid disorder, diagnosed as Grave's disease, under 
the provisions of 38 U.S.C.A. § 1151.  (Notwithstanding the 
veteran's contention that his claim should have been 
considered under the provisions of 38 U.S.C. § 351, this 
statute was renumbered in 1991 as 38 U.S.C. § 1151; the 
veteran' claim was adjudicated under 38 U.S.C. § 1151, and 
not under 38 U.S.C. § 351, because 38 U.S.C. § 1151 was the 
law in effect at the time the veteran filed his claim).  The 
veteran contends that, because he was misdiagnosed by VA as 
having bipolar disorder, he was treated in part with lithium 
carbonate, which resulted in Grave's disease (either caused 
or aggravated it).  The veteran also contends that his 
Grave's disease worsened because VA failed to diagnose and 
treat it.  The RO denied the claim in an October 1996 rating 
decision; the veteran entered notice of disagreement with 
this decision in February 1997; a statement of the case was 
issued in July 1997; and the veteran entered a substantive 
appeal to this decision, on a VA Form 9, in July 1997.

The Board notes that the RO interpreted the veteran's March 
1998 statement as expressing intent to withdraw his 
38 U.S.C.A. § 1151 claim for compensation for 
hyperthyroidism.  While the veteran wrote that his "claim is 
not for compensation under USC 1151 for hyperthyroidism nor 
should it have been filed that way," in the same letter the 
veteran also wrote his previous contentions regarding 
misdiagnosis, that he never had bipolar disorder, that the 
medication taken for bipolar disorder affected him, and that 
he developed conditions which included hyperthyroidism.  The 
veteran also wrote that his claim was not for compensation 
but was for misdiagnosis.  The Board notes that, at the time 
of this letter, the veteran's 38 U.S.C.A. § 1151 claim for 
compensation for a thyroid disorder had already been 
perfected, and nowhere in the letter does the veteran 
explicitly state that he desired to withdraw his claim; his 
contentions pertained only to the characterization of the 
issue.  For these reasons, the Board finds that the veteran's 
March 1998 letter was ambiguous, but did not clearly express 
an intent to withdraw his appeal on this issue.  Therefore, 
the October 1996 rating decision on appeal did not become a 
final decision, but the issue of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for a thyroid 
disorder as the result of VA examination, hospitalization, or 
medical treatment, which was a perfected appeal, remains on 
appeal. 

Because the veteran did not withdraw his appeal, the law and 
regulations pertaining to finality of unappealed RO decisions 
are not applicable.  Upon Remand, the RO will have the 
opportunity to review the evidence submitted or added to the 
record since the July 1997 statement of the case and to issue 
a supplemental statement of the case addressing the merits of 
the issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for a thyroid disorder as the result of 
VA examination, hospitalization, or medical treatment.

As the veteran filed his 38 U.S.C.A. § 1151 claim for 
compensation for a thyroid disorder in September 1996, prior 
to the change in law effective October 1, 1997, the issue 
before the Board regarding the veteran's claim is whether the 
veteran has additional thyroid disability "as a result of" 
VA hospitalization or medical or surgical treatment or 
examination or vocational rehabilitation training.  With 
regard to this claim only, the veteran is not required to 
show that proximate cause of the thyroid disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, as required by the version of 
38 U.S.C.A. § 1151 in effect from October 1, 1997.

The applicable statute and regulations in effect prior to 
October 1, 1997 provided that when any veteran suffered an 
injury or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the veteran's own 
willful misconduct, and such injury or aggravation resulted 
in additional disability to the veteran, disability 
compensation was to be awarded in the same manner as if such 
disability or aggravation were service connected.  
38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358(a), 3.800 (1996). 

In determining that additional disability exists, prior to 
October 1, 1997, the veteran's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based was to be compared with the subsequent 
physical condition resulting from the disease or injury, each 
body part involved being considered separately.  As applied 
to medical treatment, the physical condition prior to the 
disease or injury was the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation was not payable for the continuance or natural 
progress of disease or injuries for which the hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b) (1996).  

In determining whether any additional disability resulted 
from (was caused by or aggravated by) VA hospitalization, 
medical or surgical treatment, or examination, prior to 
October 1, 1997, it was necessary to show that additional 
disability was actually the result of such disease or injury, 
or aggravation of an existing disease or injury suffered as 
the result of hospitalization or medical treatment and not 
merely coincidental therewith.  The mere fact of aggravation 
alone would not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1) and (2) 
(1996).

Compensation was not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which were 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3) (1996).

The Board notes that the October 1996 rating decision denied 
the veteran's claim on the basis that a well-grounded claim 
had not been presented.  There has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-98 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet had the opportunity to consider whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran-appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  In 
light of the new statutory provisions with regard to 
assistance to the veteran-claimant, on Remand the RO should 
review the veteran's claim to insure compliance with this 
newly enacted statute. 

The Board also notes that the evidence of record includes 
some medical evidence of a nexus between the medication used 
for bipolar disorder, lithium carbonate, and the veteran's 
thyroid disorder.  For example, a January 1995 private 
medical record reflects a primary diagnosis of 
hypothyroidism, and included in the list of recommended 
treatment or procedures to stop lithium and start on 
Synthroid.  A January 1995 letter from a physician at the 
cardiology clinic of the University of Wisconsin Hospital 
reflects the impression that the veteran "has hypothyroidism 
most likely secondary to lithium therapy or a primary 
etiology."  The veteran submitted an article regarding 
Lithium which included that Lithium may make a thyroid 
condition worse.  A private medical entry in August 1995 
reflects that the veteran was seen on a follow up visit for 
"Lithium induced hypothyroidism" and was diagnosed with 
Grave's disease.    

The Board finds that additional VA examination and medical 
nexus opinions are warranted regarding the etiology of the 
veteran's thyroid disorder.  In light of the Board's finding 
above that the veteran did not withdraw his claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a thyroid disorder as the result of VA 
examination, hospitalization, or medical treatment, further 
development is required.  For the reasons indicated, a remand 
is required.

II. 1151 Claim for Hypercholesterolemia

In March 1998, the veteran filed a claim for compensation 
under 38 U.S.C.A. § 1151 for hypercholesterolemia, claiming 
that hypercholesterolemia was caused by medication (lithium 
carbonate) prescribed for what he claims was a misdiagnosis 
of bipolar disorder.  Because this claim was filed after 
October 1, 1997, the new version of 38 U.S.C.A. § 1151 in 
effect since then will be applied to the veteran's case.  
Effective October 1, 1997, 38 U.S.C.A. § 1151 (West 1991) was 
amended to provide as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and 
(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was
(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or
(B) an event not reasonably foreseeable . 
. .

These amendments to 38 U.S.C.A. § 1151 made by Public Law 
104-204 require a showing not only that the VA treatment in 
question resulted in additional disability but also that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  These amendments apply only to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97.

With regard to the veteran's 38 U.S.C.A. § 1151 claim for 
compensation for hypercholesterolemia, in November 1998, the 
veteran entered notice of disagreement with the August 1998 
rating decision denial.  However, it does not appear that a 
statement of the case on this issue has been issued 
subsequent to the veteran's notice of disagreement.  

In the normal course of VA adjudication, a claimant who 
wishes to appeal an adverse RO decision files a notice of 
disagreement and then, after the RO has filed a statement of 
the case, perfects an appeal to the Board by filing a 
substantive appeal to the Board.  See Grantham v. Brown, 114 
F.3d 1156, 1159 (Fed. Cir. 1997) (Archer, Chief Judge, 
concurring); Hamilton v. Brown, 4 Vet. App. 528, 533 (1993) 
(en banc), aff'd, 39 F.3d 1574, 1583-85 (Fed. Cir. 1994); 
Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993) (detailing 
the "series of very specific, sequential, procedural steps 
that must be carried out" to acquire appellate review); 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.201 (2000).  

The record does not reflect that, pursuant to 38 C.F.R. 
§ 19.26 (2000), a statement of the case has been issued 
regarding the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for hypercholesterolemia caused by 
medication administered by VA.  In the past, the Board has 
referred such matters back to the RO for appropriate action.  
However, the United States Court of Appeals for Veterans 
Claims has indicated that the proper action is to remand the 
issue to the RO for appropriate action.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the issues of entitlement to compensation under 
38 U.S.C.A. § 1151 for a thyroid disorder and for 
hypercholesterolemia are hereby REMANDED to the RO for the 
following actions:

1.  The RO should issue a statement of 
the case addressing on the merits the 
appeal initiated by the veteran from the 
August 1998 denial of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
hypercholesterolemia as caused by 
medication administered by VA (under the 
38 U.S.C.A. § 1151 statute in effect from 
October 1, 1997).  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from the August 1998 
determination. 

2.  The RO should request any recent 
treatment records of the veteran and 
associate them with the claims file. 
Any VA medical records (not already of 
record) should be associated with the 
claims file.  The veteran and his 
representative should be contacted and 
asked to furnish the names and addresses 
of any private medical care providers who 
have treated the veteran for a thyroid or 
psychiatric disorder.  After obtaining 
appropriate consent from the veteran to 
the release of medical records, the RO 
should contact any medical care providers 
reported by the veteran and request 
copies of pertinent records.  The RO 
should comply with notice and duty to 
assist provisions of the Veterans Claims 
Assistance Act of 2000, specifically as 
it relates to obtaining medical 
documentation identified by the veteran.

3.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of his 
thyroid disorder.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination, and that the examiner 
indicate in writing that the claims file 
was reviewed.  All indicated special 
studies and tests should be accomplished.  

After reviewing the claims file, the VA 
examiner should offer an opinion as to 
the etiology of the veteran's currently 
diagnosed thyroid disorder, diagnosed as 
Grave's disease, including whether the 
thyroid disorder resulted from lithium 
carbonate, or was of primary etiology, 
and if so, whether it was aggravated by 
lithium carbonate.  The examiner should 
offer the following opinions as to: 1) 
whether it is at least as likely as not 
that any such currently diagnosed thyroid 
disorder increased in severity during VA 
medical treatment from 1992 to 1995, and, 
if so; 2) whether thyroid disability is 
due to the natural progress of the 
veteran's underlying thyroid disorder; or 
3) whether it is at least as likely as 
not that additional thyroid disability 
was "the result of" lithium carbonate.  
4) If the additional thyroid disability 
is thought to be of primary etiology, it 
at least as likely as not that the 
thyroid disability was aggravated by 
(that is, preexisting thyroid disease 
permanently increased in severity due to) 
lithium carbonate?  And 5) if such 
additional thyroid disability was caused 
or aggravated by lithium carbonate, was 
such additional thyroid disability a 
"necessary consequence" of (i.e., 
certain or intended to result from) 
lithium carbonate?

4.  The RO should review the examination 
reports to ensure that they comply with 
the directives of this REMAND.  Any 
examination report failing to comply with 
the directives of this REMAND should be 
returned for corrective action. 

5.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

6.  After completion of the above, the RO 
should review the expanded record and 
adjudicate on the merits the veteran's 
claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. 
§ 1151 for a thyroid disorder as the 
result of VA examination, 
hospitalization, or medical treatment.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and should be given 
an appropriate time in which to respond.  
The record should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The purpose of this remand is to assist the veteran in the 
development of his claim, to afford due process of law, and 
to comply with the holding of the Court in Manlincon, 12 Vet. 
App. 238.  The Board intimates no opinions as to the eventual 
determinations to be made in this case.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




